Citation Nr: 1042227	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD) prior to March 3, 2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Marine Corps, 
with active service from March 1984 to March 1990.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO) which granted the Veteran's claim for service 
connection for PTSD and assigned a 30 percent evaluation, 
effective July 23, 2003.  The Veteran expressed disagreement with 
the assigned evaluation and instituted this appeal.  

This claim was previously remanded by the Board in December 2007 
and July 2009 for further procedural and evidentiary development.  
Such has been completed and the Veteran's claim has been returned 
to the Board for appellate proceedings.  

By a decision dated in November 2009, the Board increased the 
Veteran's evaluation for his service-connected PTSD from 30 to 50 
percent effective from March 3, 2004.  A rating in excess of 30 
percent was denied prior to March 3, 2004.    The Veteran 
appealed the Board's November 2009 decision to the Court of 
Appeals for Veterans Claims (the Court).  The parties filed a 
Joint Motion for Remand (JMR) requesting that the Court vacate 
the Board's decision finding that the Veteran is "not entitled 
to an increased disability rating in excess of 30 percent" for 
PTSD.  Furthermore, the "parties agree[d] that the part of the 
Board's decision that Appellant is not entitled to a disability 
rating in excess of 30 percent" (emphasis added) should be 
vacated.  The JMR does not take issue with the Board's decision 
awarding a 50 percent disability evaluation from March 3, 2004.  
In a June 2010 Order, the Court endorsed the June 2010 JMR and 
vacated that portion of the November 2009 Board decision denying 
a rating in excess of 30 percent.  The Veteran's claim now 
returns to the Board for compliance with the instructions in the 
June 2010 Court-adopted JMR.  

The issues of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) and entitlement to compensable evaluations for service-
connected right ear hearing loss and hemorrhoids have been raised 
by the record.  

The claims for compensable evaluation for right ear hearing loss 
and hemorrhoids have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are REFERRED to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

Concerning the Veteran's TDIU claim, the Court held that a claim 
for TDIU can be inferred as part of the original claim for a 
higher rating in certain circumstances.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  This case differs, however.  A formal 
claim for TDIU was considered and denied by the RO during the 
pendency of the claim for an increase now on appeal to the Board.  
TDIU was denied in a December 2005 rating decision, and the 
Veteran did not disagree with such.  Nothing in Rice suggests 
that the finality of that decision can be overcome by subsequent 
allegations that the Veteran is entitled to a total rating (that 
is - by a subsequent informal TDIU claim).  Therefore, in the 
circumstances of this case, the Board declines to apply Rice and 
take jurisdiction over a TDIU claim, and, instead REFERS that 
claim as well as the Veteran's claims for compensable evaluations 
for service-connected right ear hearing loss and hemorrhoids to 
the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded again for 
further development.  Although the Board regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran's only service-connected psychiatric disability is 
PTSD, which was rated 30 percent disabling prior to March 3, 
2004.  However, the competent and other medical evidence of 
record reflects that the Veteran has been diagnosed with 
conversion reaction with somatization, anxiety disorder, not 
otherwise specified, major depression, general anxiety disorder 
and delusional disorder, persecutory type, cognitive disorder, 
not otherwise specified (NOS), organic brain syndrome (OBS) and 
psychotic disorder, due to a traumatic brain injury (TBI).  These 
disorders are not service connected.  

As noted above, the Veteran's claim was most recently remanded in 
July 2009 for the specific purpose of determining the severity of 
his service-connected PTSD.  Crucially, the August 2009 VA 
examiner stated that the Veteran's symptomatology, which was 
previously determined to be due to his service-connected PTSD, 
was, rather, could be "accounted for by [a diagnosis of] 
delusional disorder, persecutory type."  See the August 2009 VA 
examination report.  

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  The competent medical evidence of 
record does to some extent attempt to differentiate between the 
symptomatology associated with the Veteran's service-connected 
PTSD and that associated with his nonservice-connected mental 
conditions in several instances.  Specifically, the March 2004 
and April 2005 VA examiners assigned the Veteran GAF scores "for 
PTSD alone" as well as separate GAF scores encompassing the 
Veteran's total functioning, to include all of his mental 
disorders.  

However, the most recent medical evidence of record fails to 
diagnose PTSD, and attributes all of the Veteran's psychiatric 
symptomatology to his various non service-connected psychiatric 
disorders.  

In light of the inconsistent medical evidence concerning 
symptomatology associated with the Veteran's non service-
connected psychiatric disabilities and the Court-adopted June 
2010 JMR, the Board concludes that a VA medical opinion is 
necessary to attempt to determine the nature and severity of the 
Veteran's psychiatric symptomatology and better differentiate as 
to which of the Veteran's psychiatric symptoms are due to his 
PTSD as opposed to his various non service-connected psychiatric 
disorders prior to March 3, 2004.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Littke 
v. Derwinski, 1 Vet. App. 90 (1990); see also 38 C.F.R. §§ 3.326, 
3.327 (2010) and Mittleider, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements with 
an appropriate VA medical facility for the 
Veteran's claims file to be reviewed.  The 
claim's folder is to be provided to the 
examiner for review in conjunction with the 
examination.  Should the examiner conclude 
that examination of the Veteran is 
warranted, such should be arranged.

For the period prior to March 3, 2004, the 
VA examiner should expressly state which of 
the Veteran's psychiatric symptomatology 
are due to his service-connected PTSD 
without regard to his non service-connected 
psychiatric disorders, to include 
conversion reaction with somatization, 
anxiety disorder, not otherwise specified, 
major depression, general anxiety disorder 
and delusional disorder, persecutory type, 
cognitive disorder, NOS, organic brain 
syndrome and psychotic disorder, due to a 
traumatic brain injury.  Furthermore, the 
examiner should provide an opinion as to 
the Veteran's GAF score due, solely, to his 
service-connected PTSD without regard to 
his non service connected psychiatric 
disorders enumerated above during the 
period prior to March 3, 2004.

If it is not possible to make the above 
distinctions, the examiner should state so 
and indicate the reasons why such 
distinctions could not be made.  

IF A DIAGNOSIS OF PTSD IS WARRANTED 
PRIOR TO MARCH 3, 2004, the VA examiner 
should specifically opine as to whether the 
Veteran's PTSD symptomatology caused the 
following prior to March 3, 2004:  (1) 
suicidal ideation; (2) obsessional rituals 
which interfere with routine activities; 
(3) speech intermittently illogical, 
obscure, or irrelevant; (4) near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively; (5) impaired impulse 
control (such as unprovoked irritability 
with periods of violence); (6) spatial 
disorientation; (7) neglect of personal 
appearance and hygiene; (8) difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); (9) 
inability to establish and maintain 
effective relationships; (10) gross 
impairment in thought processes or 
communication; (11) persistent delusions or 
hallucinations; (12) grossly inappropriate 
behavior; (13) persistent danger of hurting 
self or others; (14) intermittent inability 
to perform activities of daily living 
(including maintenance of minimal personal 
hygiene); (15) disorientation to time or 
place; and/or (16) memory loss for names of 
close relatives, own occupation or own 
name.  

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected PTSD (if diagnosed) 
during the period prior to March 3, 2004.  
In addition, the examiner should provide a 
global assessment of functioning score with 
an explanation of the significance of the 
score assigned during the period prior to 
March 3, 2004.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the Veteran's service- connected 
PTSD consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

The examiner should also provide an opinion 
concerning the impact of the Veteran's PTSD 
on his ability to obtain and maintain 
gainful employment prior to March 3, 2004, 
to include whether it is sufficient by 
itself or in combination with the Veteran's 
other service-connected disabilities 
renders him unemployable.

The rationale for all opinions expressed 
must also be provided.  If the examiner is 
unable to render any opinion requested 
above, the examiner should fully state the 
reasons for the inability to provide the 
requested opinion.

2.  The AMC should then readjudicate the 
claim of entitlement to an increased rating 
in excess of 30 percent for PTSD prior to 
March 3, 2004 in light of all of the 
evidence of record on the merits.  If the 
claim remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

